Title: To John Adams from John Cosens Ogden, 20 February 1799
From: Ogden, John Cosens
To: Adams, John



Sir
Litchfield Goal Feby 20th 1799

I send a news-paper printed and handed into the prison house, this morning.
Two or three days after I entered this place, I gave through the hands of Mr Brinsmade, a lawyer, federalist, and son of a Congregational minister in Washington, in this State, to the printer, a written statement of the injury done to Madam Wooster, lately in the State of New York, as to General Wooster’s military lands.
In compliance with the request of some reputable church men, I also gave a statement of the injuries done to the clergy in Vermont.
Both these are passed by, and humanity and justice to the venerable widow and injured clergy are put by, to give place for humility, upon virtuous republicans in Congress and upon me.
I thought it to be my duty to give you, this specimen, of the freedom of the press, and the privilege of asserting the cause of the widow and ministers of religion, as another proof of the liberty we enjoy under our excellent constitution
I am Sir / With great respect / Your devoted Servant

John C. Ogden